DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Response to Amendment
Claims 48, 50-55, and 57-64 are pending in the application. Claim 48 is currently amended. Claims 1-47, 49, 56, and 65 have been canceled. No new claims are currently added.

Response to Arguments
With regards to Applicant’s remarks October 12, 2021:
Regarding the rejection of claims 48 and 50-64 under pre-AIA  35 U.S.C. 102(b), Applicants argue with respect to claim 48 that Salmenkaita fails to teach all the claim elements, as amended. Examiner agrees. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48, 50-55, and 57-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Salmenkaita et al. (US 2004/0176958 A1) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
As to claim 48, Salmenkaita teaches a system for automatically managing one or more applications created by a plurality of software providers (Fig. 1), comprising:
one or more network services comprising a mobile service contextualization component [network server performs context determination for the user utilizing engines and algorithms] (abstract, par. [0011], Fig. 2B) generating and sending one or more context information to at least one mobile device over the network [generating and 
	said at least one mobile device having a plurality of applications running thereon, (Figs. 1 and 5), the at least one mobile device comprising:
a network context engine configured to access the one or more network services over a network [mobile devices contains hardware and software, e.g., browser 102 necessary to communicate with server 140 and digital service provider network server 205] (par. [0092]); 
a mobile context registry maintaining a listing of said one or more context information [service log 110] (par. [0075]); 
a device context engine [context inference engine] (Fig. 2B) coupled to said network context engine such that said device context engine communicates with said mobile context registry (par. [0211]), wherein the at least one mobile device and said one or more applications utilize said one or more context information from said mobile context registry [recommended services are utilized by voice commands] (par. [0039]) to characterize the capabilities and requirements of each of said one or more applications [selecting service category and service requirements from displayed list] (Figs. 3B and 3C). It is noted that “to characterize” is a statement of intended use. 
Salmenkaita fails to explicitly teach that the plurality of applications are selected from the group consisting of mobile applications, electronic forms, electronic forms data instances and business processes.

AAPA teaches that a mobile device having a plurality of applications selected from the group consisting of mobile applications, electronic forms, electronic forms data instances and business processes is notoriously old and well known capability of the mobile device (par. [0003] as filed in the Background of the Invention).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Salmenkaita by having the mobile device to have the plurality of applications to include mobile applications, electronic forms, electronic forms data instances and business processes in order to allow the mobile device to operate effectively on the web and allowing the user to share the electronic form data with the network server and other devices on the Internet, as was well known in the art at the time of the invention (par. [0001]-[0003] in AAPA).

	As to claim 50, Salmenkaita teaches that said at least one mobile device further comprises an extensible application programming interface [controlling application access] (par. [0223]).

	As to claim 51, Salmenkaita teaches that said extensible application programming interface is configured to allow the one or more applications to access the 

	As to claim 52, Salmenkaita teaches that said extensible application programming interface is configured to allow the one or more applications and network services to access one or more integrated resources of the mobile device, one or more no-integrated resources of the mobile device and one or more sources of the mobile device [receiving and processing sensor data by context inference engine which then feeds the data through various APIs to application programs] (par. [0229]). It is noted that “to allow” is inactive step.

As to claim 53, Salmenkaita teaches a call notification interface that is configured to receive updates for the one or more applications and configured to subscribe to changes in the one or more context information (Fig. 4A, par. [0111]).

As to claim 54, Salmenkaita teaches that the one or more network services further comprises a network awareness function [function that allows user to change stored service preferences in order to discover new and different services] (Fig. 3D). It is noted that “to facilitate discovery” suggests intended use and is not accorded full patentable weight. 



As to claim 57, Salmenkaita teaches that the one or more information capture resources are selected from the group consisting of cameras, scanners, GPS, magnetic card readers, and RFID reader (Fig. 3B).

As to claim 58, Salmenkaita teaches that the one or more context information is selected from the group comprised of electronic form and electronic forms data instance (par. [0038]).

As to claim 59, Salmenkaita teaches that the one or more context information for each of the one or more applications is received by the at least one mobile device from one or more network services (par. [0113]).

As to claim 60, Salmenkaita teaches that the at least one mobile device is configured to automatically create a registry of processes that are available to the at least one mobile device (par. [0211]).

As to claim 61, Salmenkaita teaches that the network context engine is configured to automatically discover network services available to the at least one mobile device (par. [0247]).

As to claim 62, Salmenkaita teaches that the at least one mobile device is configured to limit access to the one or more context information to authorized mobile application only [limiting system capabilities available for application programs, limiting access] (par. [0230], [0231]).

As to claim 63, Salmenkaita teaches a secure framework configured to control access to one or more context information exposed to mobile application running on the mobile device, wherein the secured framework is coupled with the network context engine, the extensible application programming interface and the call notification interface (par. [0223]).

As to claim 64, Salmenkaita teaches that the security framework controls access to the one or more network services via a password protection scheme, or an encryption scheme, or a biometric input [limiting system capabilities available for application programs, limiting access] (par. [0230], [0231]).

References Cited But Not Used
Scian et al. (US 2008/0222118 A1) teaches automatically launching an application program at the wireless mobile device with application context of the received contact data (claim 22).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442